DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 08/02/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 9-28 are currently under examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no 14/765,765, filed 08/04/2015, now abandoned, and names the inventor or at least one joint inventor named in the prior application. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT371 of PCT/US2014/014728, filed 02/04/2014, is acknowledged.
Priority claiming the benefit of US Provisional Application 61/760,539, filed 02/04/2013 and US Provisional Application 61/772,318, filed 03/04/2013, are acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 08/02/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of subject matter not previously prosecuted and changing the scope of the claims, necessitating new grounds of rejections. The examiner is considering new grounds of rejection for addressing the amendments  with the introduction of new references.
 Regarding claim 9, Applicant argues (on pages 8-11) that the references of record Ingle, Diederich, Keidar and Azhari do not teach the amendment “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position”. 
In response, Applicant' s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner agrees that Ingle, Diederich, Keidar and Azhari does not teach the amendment “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position”, however, since the amendment is taken from the claim 14, the examiner has already considered Cioanta teaching this amended limitation from previously claim 14 (see Office Action p.13-14) when considering an bladder-anchoring balloon being inflated to maintain the catheter within the lumen of the urethra along the urethra of the patient  therefore in the mid-urethral position during the treatment.  Therefore the Applicant’s argument is not persuasive.
Applicant argues (on page 11) that Cioanta does not cure the deficiency of Ingle, Diederich, Keidar and Azhari regarding the bladder-anchoring balloon.
In response, the examiner has provided the Fig. 2A with the bladder-anchoring balloon, which is numbered 22 on Fig. 2A and the number is perpetuated along the disclosure of Cioanta where Cioanta describes within cited col.2 3rd ¶ the bladder anchoring balloon “through the urethra 5, the anchoring balloon 22 is inflated via a fluid (or other inflation media) introduced through the shaft 25 to the distal portion of the catheter 20 to cause the anchoring balloon 22 to take on an expanded configuration and reside against the bladder neck 12a of the subject (FIG. 1). Thus, when expanded, the anchoring balloon 22 is adapted to position the treatment balloon 23 in the prostate relative to the bladder 12. When deflated, the catheter 20, including the anchoring and treatment balloons 22, 23, can be removed from the urethra 5 of the subject” which clearly describes “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position” as amended. Therefore, Applicant’s argument is not persuasive.
Applicant’s further argues (on page 11) that the references of record do not teach the amended limitation “a catheter including a first thermal sensor to measure the temperature of a urethra wall".
In response, the examiner agrees that the references of record (Ingle, Diederich, Keidar, Azhari and Cioanta) do not teach the amended limitation “a catheter including a first thermal sensor to measure the temperature of a urethra wall". However, new grounds of rejection are presented below which further relies on a new reference (Sterzer et al. 2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000) for teaching the amended limitation as reported below.
Therefore the Applicant’s argument is moot since it is directed to refences which are not relied upon for teaching the amended limitation.
Applicant argues (on page 11) that the additional references of record do not cure the deficiencies of Ingle, Diederich, Keidar, Azhari and Cioanta, rendering the claim 9 allowable.
In response, for the same reason as reported above, since the examiner is considering a new reference for teaching the second part of the amended limitation and since Cioanta was already found to teach the first part of the amended limitation, the Applicant’s argument is found moot and not persuasive.
Applicant argues (on pages 11) for independent claims 15 and 22, the same arguments apply since they are similar to claim 9, and that their dependent claims are also allowable due to their dependency.
In response, the examiner is considering the same responses as presented for claim 9 to be applied to the Applicant’s arguments for the other independent claims 15 and 22, and , absent to the contrary, the dependency of the dependent claims does not provide them to be allowable.
Therefore, the Applicant’s arguments for claims 15 and 22 and dependent claims are moot or not persuasive.
Claim Rejections - 35 USC§ 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

The following rejections are new rejections necessitated by amendment.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003), Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011), Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002) and Sterzer et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000).
Regarding claim 9, Ingle teaches apparatus and methods of using them (Title and abstract) of thermally remodeling a collageneous structure (Title, abstract “methods, and systems for shrinking collagenated tissues” and “Cooled electrodes may be used to chill an intermediate engaged tissue so as to cause the maximum temperature difference between the target tissue and the intermediate tissue prior to initiating RF heating. This allows the dimensions of tissue reaching the treatment temperature to be controlled and/or minimized, the dimensions of protected intermediate tissue to be maximized, and the like) comprising: determining a target region for a treatment by mapping a target treatment depth and a target treatment zone (abstract “selectively target the fascia” with [0003] “selectively heating and shrinking tissues” with [0124]-[0125] “a controlled regimen of timed pre-cooling and then heating is used to selectively raise the temperature of endopelvic fascia EF (or any other target tissue), while the vaginal mucosa adjacent probe 84 is protected by the cooled probe. Tissues at depths greater than the endopelvic fascia will generally be protected by the dissipation of bipolar current 88” demonstrating knowledge of controlling the depth effect as known in the art [0012] therefore reading on determining/selecting a target region for a treatment with selecting a target for treatment includes mapping a target treatment depth and a target treatment zone), the target treatment region selected from a group consisting of an endopelvic fascia, a vaginal sphincter, a pubourethral ligament, a striated urethral sphincter, and a levator ani, the target treatment zone including a mid-urethral position ([0027] “so as to shrink the endopelvic fascia therebetween and thereby inhibit incontinence”). Ingle teaches also inserting a catheter of a catheter-based ultrasound applicator into a urethra, [...the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided...] (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040]). 
Ingle teaches positioning the [...at least one multi-sectored...] transducer at the target treatment zone under real-time image guidance ([0150]-[0151] “For example, a computer controller may display the location of fixed reference points (such as bony structures) together with a representation of the physical location of the probe. Such a display would help illustrate the location relative to the bony structures, which may help the user dynamically guide the probe to the desired treatment area” reading on a real time image guidance to place the probe at the treatment zone).
Ingle teaches also rotationally orienting the catheter-based ultrasound applicator so as to not treat a vaginal wall adjacent the urethra (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra).
Ingle teaches selectively heating the target region by applying acoustic energy from [...the at least one multi-sectored...] transducer (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment), [...wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region...], the selectively heating raising a temperature of the target treatment region to between 60°C and 80°C ([0080]) which is overlapping the claimed range of 50 degrees Celsius and 75 degrees Celsius. One of ordinary skill in the art would have found as obvious to apply the teachings of Ingle to the claimed range since one of ordinary skill in the art would recognize according to the Court regarding overlapping range of temperature of treatment that it would have been obvious optimizing a thermal treatment since it would depend on the choice of the exposure temperature and also on the time of exposure which is not presently positively claimed. The motivation would have to provide an optimal temperature of treatment for tissue presenting different thermal properties as suggested by Ingle ([0187] treatment dependent on the electrical and thermal conductivity of tissues).  
[...inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall...]
Ingle teaches also circulating a coolant through a cooling system of the catheter-based ultrasound applicator, the cooling system comprising an inlet configured to introduce the coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to circulate through the catheter-based ultrasound applicator to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the [...at least one multi-sectored...] transducer to a tissue ([0123] cooling liquid being water which on of ordinary skill in the art would recognize that water is commonly used as a matching liquid between ultrasound transducer and tissue of patient).
Ingle teaches tightening and remodeling of the collagenous structure of the target treatment region (Title, abstract “methods, and systems for shrinking collagenated tissues” with the target treatment region being as in Fig.13 with focused heating selectively targeting EF endopelvic fascia, with “shrinking” reading on tightening and remodeling as change in the geometrical structure of the EF) [...wherein each of the plurality of angular transducer energy zones is independently operable...].
Ingle does not teach specifically the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable and inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall as in claim 9.
However, Diederich teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), with at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided (Figs.3 and 6 transducer #64, with [0083] tubular piezoelectric transducer and [0090] with multi-sectors and wherein Fig.7B [0093]-[0094] shows one embodiment of a single transducer with notches 130 with each sector 140, 142 and 144 activated separately but not mechanically separated or divided) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer not mechanically subdivided [...is electrically coupled to a power source and...]  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Fig.7B angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”). 
Additionally, Keidar teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) that it is common knowledge to design and use in the art of ablation of tissue a tubular transducer as a sectorized single unit (Fig.2 and col.12 3rd ¶ “the ablation element 120 located circumferentially about an axial centerline” or transducer 120) with the same structure that that of Diederich (Fig. 3C and col.13 4th ¶ with the notching grooves and an internal electrode 302 external electrodes 304 around the single piece of tubular piezo-electric transducer 303 that electrically separate each sector with “By controlling the driving power and operating frequency to each individual sector, the ultrasonic driver 340 can enhance the uniformity of the acoustic energy beam around the transducer 300, as well as can vary the degree of heating (i.e., lesion control) in the angular dimension”) therefore describing wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region wherein each sector of the multi-sectored transducer is independently operable as claimed in claim 9. Additionally, Azhari teaches the use of the same ultrasound transducer for high intensity focused ultrasound and for low intensity focused ultrasound ([0065]-[0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle such that the method comprises: the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least one multi-sectored transducer to the target treatment region, acoustically couple the at least one multi-sectored transducer to a tissue, and wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using a single tubular ultrasonic transducer with multiple sectors not mechanically subdivided independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich, and since each sector of the not mechanically subdivided transducer is known in the art to be configured to be electrically separated for activation for emitting sectored ultrasonic heat treatment as taught by Keidar and since water was known in the art to be a commonly used coupling liquid for ultrasonic transducer for medical application as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Keidar teaches similar prior art with electrically subdivided transducer and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaching the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Ingle, Diederich, Keidar and Azhari do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall as in claim 9.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 3rd ¶ “bladder anchoring balloon 22” and “through the urethra 5, the anchoring balloon 22 is inflated via a fluid (or other inflation media) introduced through the shaft 25 to the distal portion of the catheter 20 to cause the anchoring balloon 22 to take on an expanded configuration and reside against the bladder neck 12a of the subject (FIG. 1). Thus, when expanded, the anchoring balloon 22 is adapted to position the treatment balloon 23 in the prostate relative to the bladder 12. When deflated, the catheter 20, including the anchoring and treatment balloons 22, 23, can be removed from the urethra 5 of the subject” which clearly describes “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position”) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar and Azhari such that the method comprises the step: inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region surrounding the urethra, as suggested by Cioanta (Fig. 2A).
Ingle, Diederich, Keidar, Azhari and Cioanta do not specifically teach the catheter including a first thermal sensor to measure the temperature of a urethra wall as in claim 9.
However, Sterzer teaches within the same field of endeavor of RF treatment of tissue via catheter (Title and abstract) the use of a treatment transurethral microwave balloon catheter (Fig. 1 with a treatment/expansion  balloon  surrounding the treating RF transducer and bladder anchoring balloon for positioning) similar to Cioanta’ transurethral balloon catheter with the use of several thermal sensors/thermocouples (Fig. 3 including a thermocouple placed adjacent to the urethra wall “thermocouple 4” measuring therefore the urethra wall during treatment, this thermocouple being placed according to p.1885 col.2 3rd ¶ “A miniature thermocouple and a fiber-optic temperature probe were fastened to the outer surface of the balloon. The balloon was fully inflated”) therefore teaching the catheter including a first thermal sensor to measure the temperature of a urethra wall as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari and Cioanta such that the method comprises the step: the catheter including a first thermal sensor to measure the temperature of a urethra wall, since one of ordinary skill in the art would recognize that placing a thermal sensor on the surface of the treatment balloon of a transurethral treatment catheter was routine and conventional in the art, as taught by Sterzer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Sterzer both teach performing treatment using a transurethral probe. The motivation would have been to monitor the temperature of the urethra wall during the treatment and to avoid damaging the urethra, as suggested by Sterzer (Fig. 3 monitoring various thermocouples placed at different positions during treatment).

Regarding the dependent claims 10-14, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar. Azhari, Cioanta and Sterzer.
Regarding claim 10, Ingle does not teach specifically deploying a second thermal sensor in the tissue to measure the temperature in the target treatment region as in claim 10.
However, Diederich teaches the use of a deployable thermocouple ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in the target) therefore reading on deploying a thermal sensor in the tissue to measure the temperature in the target treatment region as in claim 10. The examiner notes that Sterzer teaches also a second thermal sensor placed within the tissue being treatment in order to monitor the advancement of the treatment at the same time the temperature of the urethra wall is monitored to be at normal temperature both using two different thermal sensors (Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified with Ingle, Diederich, Keidar. Azhari, Cioanta and Sterzer such that the method comprises: deploying a second thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 11, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claim 11.
Regarding claim 12, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment with [0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered) as in claim 12.
Regarding claim 13, Ingle does not specifically teach delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as in claim 13, 
However, as previously discussed for claim 11, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are independently adjusted with different levels for the frequency used and for the power used ([0094] “Each segment may be operated independently and/or concurrently, and adjusted according to different levels (e.g. power from 0 to max, frequency, and emission time) for desired coagulation or distribution”) therefore reading on delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as claimed in claim 13.
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar. Azhari, Cioanta and Sterzer such that the method comprises:  delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different, since one of ordinary skill in the art would recognize that powering the different angular segment of the multi-sectored transducer at different frequencies and different power levels for each segment for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]). 
Regarding claim 14, Ingle does not teach specifically the anchor balloon is positioned distal to the at least one multi-sectored transducer as in claim 14. 
However as discussed for claim 9, Cioanta teaches the anchor balloon is positioned distal to the at least one multi-sectored transducer (Fig.2A with the bladder anchoring balloon 22 placed within the bladder distal from the treatment region and the treatment balloon 23 the transurethral catheter being locked along the urethra).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar and Azhari such that the method comprises the step: the anchor balloon is positioned distal to the at least one multi-sectored transducer, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region surrounding the urethra, as suggested by Cioanta (Fig. 2A).

Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003), Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011),  Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002) and Sterzer et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000).
Regarding claim 15, limitations of claim 15 are included within the limitations of claim 9 As discussed for claim 9, Ingle teaches A method of thermally remodeling a collagenous structure of a target urethral supporting tissue structure (Title, abstract “methods, and systems for shrinking collagenated tissues” and “Cooled electrodes may be used to chill an intermediate engaged tissue so as to cause the maximum temperature difference between the target tissue and the intermediate tissue prior to initiating RF heating. This allows the dimensions of tissue reaching the treatment temperature to be controlled and/or minimized, the dimensions of protected intermediate tissue to be maximized, and the like), comprising: 
inserting a catheter of a catheter-based ultrasound applicator into a urethra, (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040])
[...the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided...]; 
positioning the catheter in the urethra longitudinally and rotationally under real-time image guidance so as to place the catheter longitudinally in a mid-urethral position and rotationally so the [...at least one multi-sectored...] transducer does not treat a vaginal wall adjacent to the urethra (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra), 
[...wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi- sectored transducer...]; 
[...inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall...]; 
circulating a coolant through a cooling system coupled to the catheter, the cooling system comprising an inlet configured to introduce a coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the [...at least one multi-sectored...] transducer to a tissue  ([0123] cooling liquid being water which on of ordinary skill in the art would recognize that water is commonly used as a matching liquid between ultrasound transducer and tissue of patient); 
Ingle teaches propagating acoustic energy through the urethra and into the target urethral supporting tissue structure to affect immediate tightening and remodeling of the target urethral supporting tissue structure wherein the propagation of acoustic energy through the urethra wall to the target EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment); and 
[...stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter...]; 
deactivating one or more of the at least one multi-sectored transducer after a desired temperature and a desired ultrasound dose are achieved ([0016] “A control system will often selectively energize the electrode and/or cooling system in response to the monitored temperature” with a control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0073] “The temperature will usually not drop instantaneously when the heating energy stops, so that the tissue may remain at or near the therapy temperature for a time from about 10 seconds to about 2 minutes, and will often cool gradually back to body temperature” teaching implicitly to stop heated when reaching the maximum treatment temperature); 
wherein each of the plurality of angular transducer energy zones is independently operable ([0025] “The control system is adapted to selectively energize the electrode surface segments so as to heat the target tissue to a treatment temperature while the cooling system maintains the intermediate tissue (which is disposed between the electrode array and the target zone) at or below a maximum safe tissue temperature”).
Ingle does not specifically teach the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer; acoustically couple the at least one multi-sectored transducer to a tissue and wherein each of the plurality of angular transducer energy zones is independently operable, inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall , stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 15.
However, Diederich teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), with at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided (Figs.3 and 6 transducer #64, with [0083] tubular piezoelectric transducer and [0090] with multi-sectors and wherein Fig.7B [0093]-[0094] shows one embodiment of a single transducer with notches 130 with each sector 140, 142 and 144 activated separately but not mechanically separated or divided) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer not mechanically subdivided [...is electrically coupled to a power source and...]  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Fig.7B angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”). 
Additionally, Keidar teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) that it is common knowledge to design and use in the art of ablation of tissue a tubular transducer as a sectorized single unit (Fig.2 and col.12 3rd ¶ “the ablation element 120 located circumferentially about an axial centerline” or transducer 120) with the same structure that that of Diederich (Fig. 3C and col.13 4th ¶ with the notching grooves and an internal electrode 302 external electrodes 304 around the single piece of tubular piezo-electric transducer 303 that electrically separate each sector with “By controlling the driving power and operating frequency to each individual sector, the ultrasonic driver 340 can enhance the uniformity of the acoustic energy beam around the transducer 300, as well as can vary the degree of heating (i.e., lesion control) in the angular dimension”) therefore describing wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region wherein each sector of the multi-sectored transducer is independently operable as claimed in claim 15. Additionally, Azhari teaches the use of the same ultrasound transducer for high intensity focused ultrasound and for low intensity focused ultrasound ([0065]-[0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle such that the method comprises: the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer; acoustically couple the at least one multi-sectored transducer to a tissue and wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using a single tubular ultrasonic transducer with multiple sectors not mechanically subdivided independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich, and since each sector of the not mechanically subdivided transducer is known in the art to be configured to be electrically separated for activation for emitting sectored ultrasonic heat treatment as taught by Keidar and since water was known in the art to be a commonly used coupling liquid for ultrasonic transducer for medical application as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Keidar teaches similar prior art with electrically subdivided transducer and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaching the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Ingle, Diederich, Keidar and Azhari do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall , stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 15.
Diederich teaches also a plurality of multi-sectored transducers in communication with the catheter ([0124]-[0125]), and the plurality of multi-sectored transducers are stacked (Fig.6 #64) to provide differential control along a length of the catheter ([0125]-[0128] and Fig.19 for monitoring the thermal control) reading on stacking the at least one multi-sectored transducer [...end-to-end...] to provide differential control along a length of the catheter.
  Additionally, Mathew teaches the design of the cylindrical array transducer as placed side by side that the cylindrical array transducer is a stacked of transducer elements as considered as transducer set placed end-to-end (Fig. 2-1) along the longitudinal axis and therefore configured to perform the same function than the stacking of transducers along that axis as the configuration of Diederich transducer set without the spacing of Diederich. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle Diederich, Keidar and Azhari such that the method comprises: stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter, since one of ordinary skill in the art would recognize that using several ultrasonic transducers with multiple sector independently controlled emitting radially from the catheter longitudinal axis placed along the axis of the catheter to transmit ultrasonic energy along a predetermined length of the catheter was routine and conventional in the art, as taught by Diederich and placing transducer arrays end-to-end to perform the same function would have been merely an engineering design consideration as taught by Mathew. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Ingle, Diederich, Keidar, Azhari and Mathew do not specifically teach inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, the catheter including a first thermal sensor to measure the temperature of a urethra wall as in claim 15.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 3rd ¶ “bladder anchoring balloon 22” and “through the urethra 5, the anchoring balloon 22 is inflated via a fluid (or other inflation media) introduced through the shaft 25 to the distal portion of the catheter 20 to cause the anchoring balloon 22 to take on an expanded configuration and reside against the bladder neck 12a of the subject (FIG. 1). Thus, when expanded, the anchoring balloon 22 is adapted to position the treatment balloon 23 in the prostate relative to the bladder 12. When deflated, the catheter 20, including the anchoring and treatment balloons 22, 23, can be removed from the urethra 5 of the subject” which clearly describes “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position”) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari and Mathew such that the method comprises the step: inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region surrounding the urethra, as suggested by Cioanta (Fig. 2A).
Ingle, Diederich, Keidar, Azhari, Mathew and Cioanta do not specifically teach the catheter including a first thermal sensor to measure the temperature of a urethra wall as in claim 15.
However, Sterzer teaches within the same field of endeavor of RF treatment of tissue via catheter (Title and abstract) the use of a treatment transurethral microwave balloon catheter (Fig. 1 with a treatment/expansion  balloon  surrounding the treating RF transducer and bladder anchoring balloon for positioning) similar to Cioanta’ transurethral balloon catheter with the use of several thermal sensors/thermocouples (Fig. 3 including a thermocouple placed adjacent to the urethra wall “thermocouple 4” measuring therefore the urethra wall during treatment, this thermocouple being placed according to p.1885 col.2 3rd ¶ “A miniature thermocouple and a fiber-optic temperature probe were fastened to the outer surface of the balloon. The balloon was fully inflated”) therefore teaching the catheter including a first thermal sensor to measure the temperature of a urethra wall as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Mathew and Cioanta such that the method comprises the step: the catheter including a first thermal sensor to measure the temperature of a urethra wall, since one of ordinary skill in the art would recognize that placing a thermal sensor on the surface of the treatment balloon of a transurethral treatment catheter was routine and conventional in the art, as taught by Sterzer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Sterzer both teach performing treatment using a transurethral probe. The motivation would have been to monitor the temperature of the urethra wall during the treatment and to avoid damaging the urethra, as suggested by Sterzer (Fig. 3 monitoring various thermocouples placed at different positions during treatment).

Regarding the dependent claims 16-18, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer.
Regarding claims 16, 17, Ingle does not specifically teach deploying a second thermal sensor to monitor a temperature in the target urethral supporting tissue structure as in claim 16, and monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure as in the dependent claim 17 from claim 16.
Diederich teaches the use of a second deployable thermocouple different from the thermocouple used at the surface of the treatment  ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in the target) therefore reading on deploying a second thermal sensor, different from the first thermal sensor, in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure as in claim 16, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure as in claim 17. The examiner notes that Sterzer teaches also a second thermal sensor placed within the tissue being treatment in order to monitor the advancement of the treatment at the same time the temperature of the urethra wall is monitored to be at normal temperature both using two different thermal sensors (Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer such that the method comprises: deploying a second thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, and Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 18, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) while Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claim 18.
Regarding claim 21, Ingle does not teach specifically the anchor balloon is positioned distal to the at least one multi-sectored transducer as in claim 21. 
However, as discussed for claim 15, Cioanta teaches the anchor balloon is positioned distal to the at least one multi-sectored transducer (Fig.2A with the bladder anchoring balloon 22 placed within the bladder distal from the treatment region and the treatment balloon 23 the transurethral catheter being locked along the urethra).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer such that the method comprises the step: the anchor balloon is positioned distal to the at least one multi-sectored transducer, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region surrounding the urethra, as suggested by Cioanta (Fig. 2A).

Claims 19, 20, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003), in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003), Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011), Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002) and Sterzer et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000) as applied to claims 15-18 and further in view of Diederich et al. (1999 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 46:1218-1228; Pub.Date 1999).
Ingle, Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer teach apparatus and methods to use it as set forth above.
Ingle, Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer do not specifically teach each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as in claim 19.
However Diederich’1999 teaches within the same field of endeavor of hyperthermia treatments with sectored transducers (Title and abstract) the in vivo thermal profile for one 180° sectored transducer reaching an angular temperature profile between 50 and 75°C (Fig.7 and Fig.8) when one 180° sector of the transducer is to produce 3W or 5.5W acoustic power output (p.1226 col.1 2nd ¶) which is a similar behavior of having a two 180° sectored transducer utilizing only one of the sector to provide a specific thermal profile on the direction of the activated sector with a distribution of temperature between 50 and 75°C therefore reading on each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as claimed in claim 19. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer with each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts, since one of ordinary skill in the art would recognize that powering one angular segment of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts in order to provide a thermal profile within 50 to 75°C in the corresponding angular sector was routine and conventional in the art, as taught by Diederich’1999. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Diederich and Diederich’1999 both use sectored ultrasonic transducers in vivo for hyperthermia treatments. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]) and Diederich (Fig.7 and Fig.8).
Regarding the dependent claim 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer and Diederich’1999.
Regarding claim 20, Ingle does not specifically teach delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as in claim 20. 
However, as previously discussed for claims 11, 13, 15, Diederich teaches the at least one multi-sectored transducer with 3 angular sectors wherein each angular sectors are independently adjusted with different levels for the frequency used and for the power used ([0094] “Each segment may be operated independently and/or concurrently, and adjusted according to different levels (e.g. power from 0 to max, frequency, and emission time) for desired coagulation or distribution”) therefore reading on delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different as claimed in claim 20.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Mathew, Cioanta and Sterzer and Diederich’1999 such that the method comprises:  delivering a first frequency and/or power of ultrasound energy to a first angular transducer energy zone; and delivering a second frequency and/or power of ultrasound energy to a second angular transducer energy zone; wherein the first frequency and/or power of ultrasound energy and the second frequency and/or power of ultrasound energy are different, since one of ordinary skill in the art would recognize that powering the different angular segment of the multi-sectored transducer at different frequencies and different power levels for each segment for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]). 

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003), Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002), Sterzer et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000) and Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011).
Regarding claim 22, Ingle teaches A method for treating stress urinary incontinence, (Title, abstract “methods, and systems for shrinking collagenated tissues” and “Cooled electrodes may be used to chill an intermediate engaged tissue so as to cause the maximum temperature difference between the target tissue and the intermediate tissue prior to initiating RF heating. This allows the dimensions of tissue reaching the treatment temperature to be controlled and/or minimized, the dimensions of protected intermediate tissue to be maximized, and the like) comprising: 
inserting a catheter of a catheter-based ultrasound applicator into a urethra, (Figs.13A-13M and [0116], [0143] using catheter for cooling the transducer, with [0031] inserting, via transurethral insertion, the catheter/probe into the bladder into a urethra wherein the probe uses a low power density ultrasound transducer [0040])
[...the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer,
 the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided...] ; 
[...positioning the catheter by inflating the anchor balloon within a bladder...] and 
rotationally orienting the at least one multi-sectored transducer so as to avoid treating a vaginal wall adjacent to the urethra (Fig.13 with focused heating selectively targeting EF  endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment, with [0152] the use of a cooling control system “which can protect intermediate tissues outside the treatment zone” therefore reading the system orienting and focusing the treatment so as not to treat the tissue outside the endopelvic fascia therefore the vaginal wall adjacent the urethra), 
[...wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer and... ]
[...wherein the catheter including a first thermal sensor to measure the temperature of a urethra wall...]; 
circulating a coolant through a cooling system coupled to the catheter, the cooling system comprising an inlet configured to introduce a coolant into the catheter and an outlet configured to allow the coolant to exit the catheter, the coolant configured to cool the catheter-based ultrasound applicator (Fig. 13D and [0152] with the cooling system with the flow of water as the coolant fluid within the catheter with an inlet #318 to introduce the coolant inside the catheter 300 and circulate the coolant through the inside catheter as 316 around the transducer 308 and an outlet as in Fig. 10 and [0121] with cooling fluid conduits #78 for fluid inlet and outlet) and acoustically couple the [...at least one multi-sectored...] transducer to a tissue  ([0123] cooling liquid being water which on of ordinary skill in the art would recognize that water is commonly used as a matching liquid between ultrasound transducer and tissue of patient); 
propagating acoustic energy through the urethra into a target urethral supporting tissue structure to affect immediate tightening and remodeling of a collagenous structure of the target urethral supporting tissue structure wherein the propagation of acoustic energy through the urethra wall to the target EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment); and; 
[...and stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter...]; 
wherein each of the plurality of angular transducer energy zones is independently operable ([0025] “The control system is adapted to selectively energize the electrode surface segments so as to heat the target tissue to a treatment temperature while the cooling system maintains the intermediate tissue (which is disposed between the electrode array and the target zone) at or below a maximum safe tissue temperature”).
Ingle does not specifically teach the catheter having at least one multi-sectored transducer and an anchor balloon, the anchor balloon positioned distal with respect to the at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, positioning the catheter by inflating the anchor balloon within a bladder, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer and, wherein the catheter including a first thermal sensor to measure the temperature of a urethra wall, acoustically couple the at least one multi-sectored transducer to a tissue  and stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 22.
However, Diederich teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) an apparatus for ultrasound treatment (Title and abstract) comprising: a catheter ([0025], [0080] and Fig.6 #102), with at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided (Figs.3 and 6 transducer #64, with [0083] tubular piezoelectric transducer and [0090] with multi-sectors and wherein Fig.7B [0093]-[0094] shows one embodiment of a single transducer with notches 130 with each sector 140, 142 and 144 activated separately but not mechanically separated or divided) in communication with the catheter (Fig.6 #64 at the tip of the catheter), wherein the at least one multi-sectored transducer not mechanically subdivided [...is electrically coupled to a power source and...]  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region ([0090]-[0095] and Fig.7B angular sectors from 60 to 180 degrees individually wired); wherein each sector of the multi-sectored transducer is independently operable ([0090]-[0095]) and a cooling system ([0026], [0081]) with the coolant configured to acoustically couple the at least one transducer to a tissue ([0110], [0125] coolant is water and “to couple the ultrasound energy to the tissue”). 
Additionally, Keidar teaches within the same field of endeavor of catheter with ultrasonic probe to thermal treatment of tissue (Title and abstract) that it is common knowledge to design and use in the art of ablation of tissue a tubular transducer as a sectorized single unit (Fig.2 and col.12 3rd ¶ “the ablation element 120 located circumferentially about an axial centerline” or transducer 120) with the same structure that that of Diederich (Fig. 3C and col.13 4th ¶ with the notching grooves and an internal electrode 302 external electrodes 304 around the single piece of tubular piezo-electric transducer 303 that electrically separate each sector with “By controlling the driving power and operating frequency to each individual sector, the ultrasonic driver 340 can enhance the uniformity of the acoustic energy beam around the transducer 300, as well as can vary the degree of heating (i.e., lesion control) in the angular dimension”) therefore describing wherein the at least one multi-sectored transducer not mechanically subdivided is electrically coupled to a power source and  produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the at least multi-sectored transducer to the target treatment region wherein each sector of the multi-sectored transducer is independently operable as claimed in claim 22. Additionally, Azhari teaches the use of the same ultrasound transducer for high intensity focused ultrasound and for low intensity focused ultrasound ([0065]-[0066]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle such that the method comprises: the catheter having at least one multi-sectored transducer, the multi-sectored transducer is a single tubular transducer such that the multi-sectored transducer is not mechanically subdivided, wherein the at least one multi-sectored transducer produces energy that is electrically subdivided into a plurality of angular transducer energy zones extending radially from the multi-sectored transducer; acoustically couple the at least one multi-sectored transducer to a tissue and wherein each of the plurality of angular transducer energy zones is independently operable, since one of ordinary skill in the art would recognize that using a single tubular ultrasonic transducer with multiple sectors not mechanically subdivided independently controlled emitting radially from the catheter longitudinal axis was routine and conventional in the art, as taught by Diederich, and since each sector of the not mechanically subdivided transducer is known in the art to be configured to be electrically separated for activation for emitting sectored ultrasonic heat treatment as taught by Keidar and since water was known in the art to be a commonly used coupling liquid for ultrasonic transducer for medical application as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Keidar teaches similar prior art with electrically subdivided transducer and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaching the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Ingle, Diederich, Keidar and Azhari do not specifically teach positioning the catheter by inflating the anchor balloon within a bladder, wherein the catheter including a first thermal sensor to measure the temperature of a urethra wall, and stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 22.
However, Cioanta teaches within the same field of endeavor of thermal ablation of tissue such as prostate tissue surrounding the patient’s urethra (Title, abstract and Figs.1-3 and col.2 2nd ¶) the known design of an anchoring balloon inflated within the patient’s bladder (Fig.2A col.2 3rd ¶ “bladder anchoring balloon 22” and “through the urethra 5, the anchoring balloon 22 is inflated via a fluid (or other inflation media) introduced through the shaft 25 to the distal portion of the catheter 20 to cause the anchoring balloon 22 to take on an expanded configuration and reside against the bladder neck 12a of the subject (FIG. 1). Thus, when expanded, the anchoring balloon 22 is adapted to position the treatment balloon 23 in the prostate relative to the bladder 12. When deflated, the catheter 20, including the anchoring and treatment balloons 22, 23, can be removed from the urethra 5 of the subject” which clearly describes “inflating an anchor balloon of the catheter within a bladder connected to the urethra to maintain the catheter in the mid-urethral position”) placed distally from the thermal treatment zone of the catheter within the urethra (Fig.2A col.2 3rd ¶ “catheter 20” with a treatment balloon 23 proximate to the desired treatment site)  therefore teaching positioning the catheter by inflating the anchor balloon within a bladder, as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari and Mathew such that the method comprises the step: positioning the catheter by inflating the anchor balloon within a bladder, since one of ordinary skill in the art would recognize that providing and inflating a bladder anchoring balloon to settle the treatment catheter region within the urethra to treat tissue along the urethra of the patient was routine and conventional in the art, as taught by Cioanta and since thermal ablation using multi-sectored transducers was also known in the art as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Cioanta teach the use of ultrasonic transducers for thermal ablation. The motivation would have been to stabilize the treating region of the catheter to target the right region surrounding the urethra, as suggested by Cioanta (Fig. 2A).
Ingle, Diederich, Keidar, Azhari and Cioanta do not specifically teach wherein the catheter including a first thermal sensor to measure the temperature of a urethra wall, and stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 22.
However, Sterzer teaches within the same field of endeavor of RF treatment of tissue via catheter (Title and abstract) the use of a treatment transurethral microwave balloon catheter (Fig. 1 with a treatment/expansion  balloon  surrounding the treating RF transducer and bladder anchoring balloon for positioning) similar to Cioanta’ transurethral balloon catheter with the use of several thermal sensors/thermocouples (Fig. 3 including a thermocouple placed adjacent to the urethra wall “thermocouple 4” measuring therefore the urethra wall during treatment, this thermocouple being placed according to p.1885 col.2 3rd ¶ “A miniature thermocouple and a fiber-optic temperature probe were fastened to the outer surface of the balloon. The balloon was fully inflated”) therefore teaching the catheter including a first thermal sensor to measure the temperature of a urethra wall as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, and Cioanta such that the method comprises the step: the catheter including a first thermal sensor to measure the temperature of a urethra wall, since one of ordinary skill in the art would recognize that placing a thermal sensor on the surface of the treatment balloon of a transurethral treatment catheter was routine and conventional in the art, as taught by Sterzer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Ingle, Diederich and Sterzer both teach performing treatment using a transurethral probe. The motivation would have been to monitor the temperature of the urethra wall during the treatment and to avoid damaging the urethra, as suggested by Sterzer (Fig. 3 monitoring various thermocouples placed at different positions during treatment).
Ingle, Diederich, Keidar, Azhari, Cioanta and Sterzer do not specifically teach stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter as in claim 22.
Diederich teaches also a plurality of multi-sectored transducers in communication with the catheter ([0124]-[0125]), and the plurality of multi-sectored transducers are stacked (Fig.6 #64) to provide differential control along a length of the catheter ([0125]-[0128] and Fig.19 for monitoring the thermal control) reading on stacking the at least one multi-sectored transducer [...end-to-end...] to provide differential control along a length of the catheter.
  Additionally, Mathew teaches the design of the cylindrical array transducer as placed side by side that the cylindrical array transducer is a stacked of transducer elements as considered as transducer set placed end-to-end (Fig. 2-1) along the longitudinal axis and therefore configured to perform the same function than the stacking of transducers along that axis as the configuration of Diederich transducer set without the spacing of Diederich. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modifies by Diederich, Keidar, Azhari, Cioanta and Sterzer such that the method comprises: stacking the at least one multi-sectored transducer end-to-end to provide differential control along a length of the catheter, since one of ordinary skill in the art would recognize that using several ultrasonic transducers with multiple sector independently controlled emitting radially from the catheter longitudinal axis placed along the axis of the catheter to transmit ultrasonic energy along a predetermined length of the catheter was routine and conventional in the art, as taught by Diederich and placing transducer arrays end-to-end to perform the same function would have been merely an engineering design consideration as taught by Mathew. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).

Regarding the dependent claims 23-25, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari, Cioanta, Sterzer and Mathew.
Regarding claims  23 and 24, Ingle does not specifically teach deploying a second thermal sensor to monitor a temperature in the target urethral supporting tissue structure as in claim 16, and monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure as in the dependent claim 24 from claim 23.
Diederich teaches the use of a second deployable thermocouple different from the thermocouple used at the surface of the treatment ([0076] “designed to deploy into the target zone”) wherein Ingle teaches that the target zone is the EF (Fig.13 with focused heating selectively targeting EF endopelvic fascia with Fig.13A-M ultrasonic transducer as in [0143] wherein [0145] allowing translation and rotation of the ultrasound transducer 308, and [0146] to treat selected tissue at different depths by translation or by dynamic focusing the treatment) with the thermocouple providing feedback of temperature treatment ([0076] “sensor array 66 provides treatment verification and feedback so that only the desired treatment region or target zone is affected or monitoring the temperature and ultrasound dose in the target) therefore reading on deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia as in claim 23 and monitoring the temperature and an ultrasound dose in the endopelvic fascia as in claim 24. The examiner notes that Sterzer teaches also a second thermal sensor placed within the tissue being treatment in order to monitor the advancement of the treatment at the same time the temperature of the urethra wall is monitored to be at normal temperature both using two different thermal sensors (Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle as modified by Diederich, Keidar, Azhari, Cioanta, Sterzer and Mathew with deploying a second thermal sensor in the tissue to measure the temperature in the target treatment region, deploying a sensor to monitor a temperature in the target urethral supporting tissue structure, monitoring the temperature and an ultrasound dose in the target urethral supporting tissue structure, deploying a thermal sensor in the tissue to measure a temperature in an endopelvic fascia and monitoring the temperature and an ultrasound dose in the endopelvic fascia, since one of ordinary skill in the art would recognize that using a deployable thermocouple toe temperature sensing and monitoring the heating dose to a target tissue such as EF for hyperthermia was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to improve the control of the treatment for wide region of interest to be treated, as suggested by Diederich ([0088]-[0089]).
Regarding claim 25, Ingle teaches the heating of the target being performed from 60°C to 80°C as previously discussed for a heat time of about 5 minutes ([0071]) and Diederich teaches the heating time of 5 to 10 minutes for creating substantial size thermal lesions ([0113]) therefore both anticipating the claimed limitation of raising the temperature of the endopelvic fascia to between 50 degrees Celsius and 75 degrees Celsius for a period of 30 seconds to 10 minutes as in claim 25.

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ingle et al. (USPN 20030139790 A1; Pub.Date 07/04/2003; Fil.Date 01/07/2003) in view of Diederich et al. (USPN 2007/0255267 A1; Pub.Date 11/01/2007; Fil.Date 04/20/2007), Keidar (USPN 7670335 B2; Pub.Date 03/02/2010; Fil.Date 07/21/2003), Azhari et al. (USPN US 20120296240 A1; Pub.Date 11/22/2012; Fil.Date 05/20/2011) Cioanta et al. (USPN 6796960 B2; Pat.Date 09/28/2004; Fil.Date 05/01/2002), Sterzer et al. (2000 IEEE Trans. Microwave Theory and Techniques 48:1885-1891; Pub.Date 2000) and Mathew (2011 PhD. thesis Cochin University of Science Kerela India pages 123; Pub.Date 2011) as applied to claims 22-25 and further in view of Diederich et al. (1999 IEEE Trans. Ultrason. Ferroelec. Freq. Cont. 46:1218-1228; Pub.Date 1999).
Ingle, Diederich, Keidar, Azhari, Cioanta, Sterzer and Mathew teach a method as set forth above.
Ingle, Diederich, Keidar, Azhari, Cioanta, Sterzer and Mathew do not specifically teach each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as in claim 26.
However Diederich’1999 teaches within the same field of endeavor of hyperthermia treatments with sectored transducers (Title and abstract) the in vivo thermal profile for one 180° sectored transducer reaching an angular temperature profile between 50 and 75°C (Fig.7 and Fig.8) when one 180° sector of the transducer is to produce 3W or 5.5W acoustic power output (p.1226 col.1 2nd ¶) which is a similar behavior of having a two 180° sectored transducer utilizing only one of the sector to provide a specific thermal profile on the direction of the activated sector with a distribution of temperature between 50 and 75°C therefore reading on each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts as claimed in claim 26. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Cioanta, Sterzer and Mathew such that method comprises: each sector of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts, since one of ordinary skill in the art would recognize that powering one angular segment of the multi-sectored transducer to produce energy in a range of 2 Watts to 10 Watts in order to provide a thermal profile within 50 to 75°C in the corresponding angular sector was routine and conventional in the art, as taught by Diederich’1999. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich and Diederich’1999 both use sectored ultrasonic transducers in vivo for hyperthermia treatments. The motivation would have been to achieve different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]) and Diederich (Fig.7 and Fig.8).
Regarding the dependent claims 27 and 28, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingle, Diederich, Keidar, Azhari, Cioanta, Sterzer, Mathew and Diederich’1999.
Regarding claim 27, Ingle teaches also after a desired temperature and a desired ultrasound dose are achieved, deactivating one or more angular transducer energy zones of the at least one multi-sectored transducer ([0016] control system to energize the probe in response to the monitored temperature to reach maximum temperature and [0082] maximum power delivered) as in claim 27.
Regarding claim 28, Ingle does not specifically teach a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system as in claim 28. 
Diederich teach comprising a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system ([0026], [0081], Fig.6 #108).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the method of Ingle modified by Diederich, Keidar, Azhari, Cioanta, Sterzer, Mathew and Diederich’1999 with a cooling balloon disposed about the at least one multi-sectored transducer and in communication with the cooling system, since one of ordinary skill in the art would recognize that using a cooling balloon in communication with the transducer was routine and conventional in the art, as taught by Diederich. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since while Diederich uses the transducer for high intensity focused ultrasound and Ingle uses the transducer for low intensity focused ultrasound, Azhari teaches the same transducer being used for high and low intensity focused ultrasounds. The motivation would have been to achieve a better control of the different angular heat distribution and angular level of level of coagulation or thermal treatment, as suggested by Diederich ([0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793